Citation Nr: 1522310	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  14-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.  In November 2014, the Board remanded these matters for further development.  

Following the November 2014 remand, the Veteran submitted the proper authorization indicating that a private attorney, Matthew D. Hill, would be representing him.  In May 2015, Mr. Hill submitted a motion to withdraw as the Veteran's representative in this matter.  The Board finds that Mr. Hill's motion meets the requirements of 38 C.F.R. § 20.608 (2014).  Therefore, his motion to withdraw as the Veteran's representative is granted, and the Board recognizes the Veteran as proceeding pro se in this appeal.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  In this regard, as noted in the Introduction, the Board previously remanded this matter in November 2014 for further development, to include obtaining VA opinions with respect to the Veteran's neck and back claims.

The Veteran underwent a VA examination in December 2014 with a subsequent opinion in January 2015.  The examiner diagnosed degenerative joint disease of the cervical and thoracolumbar spine.  The examiner concluded that the Veteran's claimed condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by service.  

With respect to the Veteran's neck claim, the VA examiner only addressed the Veteran's back in drawing this conclusion and providing a rationale.  The VA examiner did not provide an opinion as to whether the Veteran's cervical spine degenerative joint disease preexisted service or was related thereto.  Thus, remand is warranted to obtain such an opinion.  See Stegall, supra.  

Additionally, the Board finds the VA examiner's opinion with respect to the Veteran's back claim inadequate.  In this regard, the examiner did not address the Veteran's statements with respect to his prior back injury resolving prior to service.  The examiner also did not comment on the Veteran's hospitalization and bedrest following his injury during training, in light of nothing being noted on his entrance examination.  Thus, the Board finds that this issue must also be remanded.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his neck and back disabilities and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of his neck and back disorders.  All indicated tests should be conducted.  The contents of the entire claims file, to include a copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should opine as to the following questions: 

(A)  Whether the Veteran's neck disability clearly and unmistakably preexisted his military service.  

(B)  If the examiner finds that the Veteran's neck disability did clearly and unmistakably preexist service, the examiner should opine as to whether such was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression) by military service, to include the noted injury and following hospitalization and bedrest noted in the Veteran's service treatment records.  

(C)  If the examiner finds that the Veteran's neck disability did not clearly and unmistakably preexist service and/or was not clearly and unmistakably aggravated in service, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had onset during or is otherwise the result of the Veteran's military service, to include the noted injury and hospitalization.  

(D)  Whether the Veteran's back disability clearly and unmistakably preexisted his military service.  

(E)  If the examiner finds that the Veteran's back disability did clearly and unmistakably preexist service, the examiner should opine as to whether such was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression) by military service, to include the noted injury and following hospitalization and bedrest noted in the Veteran's service treatment records.  

(F)  If the examiner finds that the Veteran's back disability did not clearly and unmistakably preexist service and/or was not clearly and unmistakably aggravated in service, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had onset during or is otherwise the result of the Veteran's military service, to include the noted injury and hospitalization.  

The examiner must consider all lay and medical evidence of record and provide a detailed rationale for each opinion or conclusion provided.  

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




